Citation Nr: 1538335	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  06-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability with sciatica.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in June 2010.  A transcript of the hearing is of record.  

In September 2010 and April 2015, the appeal was remanded for further evidentiary development.


FINDING OF FACT

The Veteran has a current low back disability, diagnosed as degenerative disc disease with left sided sciatica, which is causally related to an injury incurred when the Veteran was engaged in combat with the enemy in Vietnam. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as degenerative disc disease with left sided sciatica, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for a low back disability with sciatica given the favorable nature of the Board's decision.

II.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For a Veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of such incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that no official record of such exists.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The record contains multiple treatment records showing the Veteran has a current low back disability.  For example, on August 2009 VA examination, the examiner stated that July 2008 VA MRI results revealed moderate degenerative disc disease and disc space narrowing at L5, S1 with moderate bulge and mild central stenosis at L4-5.  See also January 2004 Mainland Medical Center MRI Results.  The August 2009 VA examiner also noted the Veteran had left sided sciatica.  Therefore, the first element of the claim of service connection has been met.

The record also establishes the Veteran experienced an in-service injury.  The Veteran has alleged that he injured his back during a grenade explosion when he was serving in combat in Vietnam.  He has reported that he was thrown by the explosion, twisted his back, and landed on his back.  See January 2006 VA Form 9, Substantive Appeal; March 2006 statement from the Veteran.  The Veteran engaged in combat with the enemy, as shown by his receipt of the Combat Infantryman's Badge, Purple Heart, and Bronze Star Medal.  His statements are consistent with the circumstances, conditions, and hardships of his service.  Therefore, he is entitled to consideration of his claim under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b).  

Moreover, service treatment records reflect the Veteran incurred an injury while he was engaged in combat with the enemy.  Specifically, in-service clinical records reflect that on October 8, 1970, the Veteran sustained metal fragment wounds to the back.  It was determined there was no nerve or artery involvement.  He was hospitalized for six days and returned to duty.  See DA Form 8-275-3.  An October 29, 1970 radiographic report reflects that the Veteran had a complaint of low back pain.  The report reflects findings of "lordosis, [spina] bifida occulta S1."
Therefore, the second element of the claim for service connection has been established.

What remains to be established is that his current low back disability is related to his in-service combat injury.  

A June 2005 opinion from the Veteran's private physician, Dr. G.W.C., notes that the Veteran continued to complain of low back pain and that he dated the pain from the time of his in-service combat injury.  Dr. G.W.C. explained that an earlier MRI revealed evidence of discrete injury to L5-S1, manifested by degenerative changes.  See January 2004 Mainland Medical Center MRI Results.  He opined that the Veteran's back disability was the result of a traumatic episode, which would be consistent with the in-service injury he received when a hand grenade blew up and threw the Veteran about.  He provided a rationale that the Veteran's back disability was traumatic in nature since radiological reports showed the disability was localized to L5-S1 without evidence of osteoarthritic changes or other degenerative joint disease at other levels in his back.  

The Board places substantial weight of probative value on this opinion.  It describes the Veteran's low back disability in sufficient detail and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  It takes into consideration the Veteran's competent and credible history regarding his in-service combat injury and applies medical principles to reach a conclusion, based on radiological test results, that the Veteran's low back disability is of a traumatic nature and consistent with his in-service combat injury. 

The Board acknowledges that the record includes April 2002, August 2009, January 2012, and May 2015 negative nexus opinions from VA clinicians.  However, these opinions are of limited probative value for the following reasons.  The April 2002 VA examiner did not provide a rationale for the conclusions reached.  Stefl, 21 Vet. App. at 120.  The August 2009 VA examiner's opinion was based, in part, on an inaccurate factual premise that after service the Veteran did not report back pain until April 1989, even though the record reflects the first documented report of low back pain was during an April 1977 VA examination.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The January 2012 examiner essentially reiterated the opinion of the August 2009 VA examiner and only added that there was no new information since the August 2009 VA examination that would change the conclusion reached by the August 2009 examiner.  Although the May 2015 opinion, which was completed by the January 2012 examiner, discusses some of the pertinent evidence of record, it does not provide a clear rationale for its conclusion that the Veteran's low back disability is age related.  

Hence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disability with sciatica is related to his service.  Affording the Veteran the benefit of the doubt, service connection for a low back disability, diagnosed as degenerative disc disease with left sided sciatica, is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, diagnosed as degenerative disc disease with left sided sciatica, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


